TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00640-CV


          Uvalde County Hospital Authority; Southwood Care Center, LLC; and
                         Genesis Healthcare, Inc., Appellants

                                               v.

                   Charles Ruebbling, as Dependent Administrator for the
                            Estate of Gloria Ruebbling, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-006391, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

               Appellants Uvalde County Hospital Authority; Southwood Care Center, LLC; and

Genesis Healthcare, Inc. have filed an agreed motion, seeking a 90-day extension of time to file

their brief. In the motion, appellants inform the Court that the parties have reached an informal

settlement agreement and that they seek the 90-day extension to allow the parties time to

formalize their settlement agreement. On its own motion, the Court abates this appeal. We

dismiss the motion for extension of time as moot. The parties shall submit either a joint status

report concerning the status of settlement negotiations or a motion to dismiss on or before

February 3, 2020. The appeal will remain abated until further order of this Court.
Before Justices Goodwin, Baker, and Kelly

Abated

Filed: November 8, 2019




                                            2